ARNOLD, Judge.
Defendant’s sole assignment of error concerns the trial court’s denial of his motions for nonsuit. The State’s evidence included the testimony of defendant’s stepdaughter that on the afternoon of 6 February 1974 defendant threatened to beat her and had sexual intercourse with her. The child was eleven years of age at the time. This evidence was quite sufficient to submit the case to the jury. State v. Robertson, 284 N.C. 549, 202 S.E. 2d 157 (1974) ; State v. Murry, 277 N.C. 197, 176 S.E. 2d 738 (1970). We have examined the record and find no error prejudicial to defendant.
No error.
Chief Judge Brock and Judge Parker concur.